Bell, Justice.
The superior court held the appellants in contempt for violating an injunction. The court concluded that appellant Smith had committed contempt on nine occasions, and that appellant Short had committed contempt twice. For Smith’s first offense the court ordered him jailed for twenty days and fined $500. For Smith’s remaining offenses the court ordered him to serve 20 days in jail for each offense or to purge his contempt by paying a $500 fine for each violation. For Short’s first offense the court ordered him jailed for twenty days and fined $250, with the option to purge his contempt after ten days in jail by paying an additional $250 fine. For Short’s remaining offense the court ordered him to serve twenty days in jail or to purge his contempt by paying a $500 fine. Smith and Short appeal.
The punishments the court imposed were unconditional in nature, which means that the court found appellants guilty of criminal contempt. Life for God’s Stray Animals v. New North &c., 256 Ga. 338 (2) (349 SE2d 184) (1986). The fact that appellants had an option to pay fines to avoid jail time does not, as appellees argue, mean that the court held the appellants in civil contempt, as the jail time and fines were both unconditional punishments, OCGA § 15-6-8 (5). In a criminal-contempt case the court must find the defendant guilty beyond a reasonable doubt. Because the record in this case does not indicate that the trial court applied that standard, we vacate the judgment and remand to the trial court for such application. Life for God’s Stray Animals, supra, 256 Ga.

Judgments vacated and remanded with direction.


All the Justices concur.